DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/8/20 and 2/5/20 are being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy Meece on 11/16/21.
The application has been amended as follows: 
1. (Currently Amended) A computer-implemented method of in-flight data masking and on-demand encryption of big data on a network comprising the steps of: 

















2. (Original) The computer-implemented method of in-flight data masking and on-demand encryption of claim 1 wherein encrypting is performed using data lake encryption. 
3.  (Original) The computer-implemented method of in-flight data masking and on-demand encryption of claim 1 wherein the obfuscating computer machine is in an upper lane of a multilevel computing platform. 
4. (Original) The computer-implemented method of in-flight data masking and on-demand encryption of claim 3 wherein the source is in an upper lane of the multilevel computer platform. 
5. (Original) The computer-implemented method of in-flight data masking and on-demand encryption of claim 1 wherein encrypting is performed using a Base64 algorithm. 
6. (Original) The computer-implemented method of in-flight data masking and on-demand encryption of claim 1 wherein encrypting is performed using a text-to-binary scheme. 
7. (Original) The computer-implemented method of in-flight data masking and on-demand encryption of claim 1 wherein redacting the sensitive information in the big data dataset comprises 
8. (Original) The computer-implemented method of in-flight data masking and on-demand encryption of claim 1 wherein redacting the sensitive information in the big data dataset comprises redacting the sensitive information in the big data dataset using random generation. 
9. (Original) The computer-implemented method of in-flight data masking and on-demand encryption of claim 1 wherein redacting the sensitive information in the big data dataset comprises redacting the sensitive information in the big data dataset using regular expression obfuscation. 
10. (Original) The computer-implemented method of in-flight data masking and on-demand encryption of claim 9 wherein the regular expression obfuscation is used to capture pattern values and replace the pattern values with a replacing value format. 
11. (Original) The computer-implemented method of in-flight data masking and on-demand encryption of claim 1 further comprising the step of cataloging categories of data for obfuscation. 
12. (Original) The computer-implemented method of in-flight data masking and on-demand encryption of claim 1 further comprising the steps of diagnosing, by the obfuscation computer machine, resource allocation and initiating, by the obfuscation computer machine, a RAM rebate. 
13. (Original) The computer-implemented method of in-flight data masking and on-demand encryption of claim 1 further comprising the step of implementing, by the obfuscation computer 
14. (Original) The computer-implemented method of in-flight data masking and on-demand encryption of claim 13 further comprising the step of implementing, by the obfuscation computer machine, a fall back controller to stop in-memory batch processing if a fault occurs. 
15. (Original) The computer-implemented method of in-flight data masking and on-demand encryption of claim 1 further comprising the step of generating, by the obfuscation computer machine, a post process performance report stored in a ninth sector of computer-readable memory. 
16. (Original) The computer-implemented method of in-flight data masking and on-demand encryption of claim 15 wherein the post process performance report is an obfuscation summary report. 
17. (Original) The computer-implemented method of in-flight data masking and on-demand encryption of claim 15 wherein the post process performance report is a data forensics report. 
18. (Original) The computer-implemented method of in-flight data masking and on-demand encryption of claim 15 wherein the post process performance report is a data processing summary report. 
19. (Currently Amended) A non-transitory computer-readable medium with computer-executable instructions stored thereon executed by a processor on an obfuscation computer machine to perform in-flight data masking and on-demand encryption of a big data dataset stored in a data store on 












20. (Currently Amended) A multilevel computing platform for performing in-flight data masking and on-demand encryption of big data on a network comprising: 




























REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Cardno et al. U.S. Pub. No. 20110179011 discloses method of data obfuscation for secret databases, wherein obfuscation processing of large databases or large volume of data queries is distributed across multiple hardware or virtual hardware components or in a distributed network.
Kim U.S. Pub. No. 20200034565 discloses method for concealing original data to protect personal information for network communications.
The prior art of record do not explicitly discloses the specific steps recited in independent claims to sanitize big data to generate redacted sanitized data based on at least one multiple data obfuscation type.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moll et al. U.S. Pub. No. 20200342128 discloses secure data storage based on obfuscation by distribution.
Seul et al. U.S. Pub. No. 20170104736 discloses secure data storage on a cloud environment.
Ninglekhu et al. U.S. Pub. No. 20210256159 discloses data anonymization for service subscriber’s privacy.
Raphael et al. U.S. Pub. No. 20210064781 discloses detecting and obfuscating sensitive data in unstructured text.
Okorafor et al. U.S. Pub. No. 20200019558 discloses intelligent data ingestion system for protecting data privacy.
Avrahami et al. U.S. Pub. No. 20140136941 discloses focused personal identifying information redaction.
Wang et al. U.S. Pat. No. 10630468 discloses distributed multi-party security model training framework for privacy protection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN HON (ERIC) CHEN whose telephone number is (571)272-3789.  The examiner can normally be reached on Monday to Thursday 9am- 7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIN-HON (ERIC) CHEN/Primary Examiner, Art Unit 2431